DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 are pending.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “film, sheet or profile” and then later recites “said film or sheet” such that it is unclear if the article is required to be a film or sheet (not a profile).  Various dependent claims also use the phrase “film, sheet or profile” and “film or sheet” inconsistently.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites a limitation that already appears to be in claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (WO 2010/101811, citations made to U.S. 2011/0315189), in view of Taguchi et al. (U.S. 2011/0241048) in view of Kang et al. (WO 2012/157975, filed 05/17/12 with priority documents filed 05/17/11 and 05/16/12, see U.S. 2014/0090708 as English equivalent) in view of Hebrink et al. (U.S. 2009/0283133) in view of Palmer et al. (U.S. 5,504,134) in view of Miyazaki et al. (U.S. 2008/0311385) in view of Tasaki et al. (U.S. 2012/0138997) in view of Park et al. (U.S. 2014/0022787).
Regarding claims 1-18, Ge teaches a film that provides reflecting properties in the optical spectrum (i.e., includes white pigment) that includes a substrate layer of thermoplastic PET ([0032]) as in claims 3 and 13 of 50-500 microns (overlapping the range of claim 10) with two monolithic (i.e., uniform composition) layers, as in claims 17, of the white pigmented composition on either side of the substrate ([0037]) as in claims 6 and 15.   The white pigmented composition includes a thermoplastic acrylic copolymer of acrylate and acrylic acid groups ([0016]) (as in claim 9) and a core shell impact modifier ([0022]) thereby making the acrylic 
The acrylic polymer has a Tg of greater than 85 Celsius, overlapping the range of claim 8 ([0013]).  The acrylic layer has a thickness of up to 200 microns to provide flexibility ([0031]) overlapping the range of claim 12.  Additional additives as in claim 16 are also disclosed ([0027]).  Extrusion is disclosed as a method of forming the laminate, though co-extrusion is not explicitly disclosed.  However, the extrusion coating of the layers on each other produces the same final product as co-extrusion and therefore satisfies the product by process limitation of claim 11 ([0041]). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Ge does not disclose the size of the white pigment as claimed.  However, Taguchi is also directed to reflective white articles ([0070]) and teaches that suitable white pigments particle size are 0.5-5 microns (overlapping the range of claim 1) to provide the desired reflectance property sought by Ge ([0050]).  Thus, it would have been obvious to have used the above white pigment size from Taguchi for the white pigment particles of Ge because the size is disclosed as providing reflection as sought by Ge.
Additionally and alternatively, Kang is also directed to reflective white articles (see abstract) and teaches that suitable white pigments particle size are 0.1-30 microns (overlapping the range of claim 1) to provide the desired reflectance property sought by Ge ([0050]-[0052]).  
The particles from modified Ge based on Taguchi and/or Kang are inherently matting agents because they are the same materials as in the present application (aluminum oxide or barium sulfate) at overlapping sizes.
Modified Ge does not disclose the smaller sized particles as claimed but calls for nanoscale UV protection particles as explained above.  Hebrink is also directed to reflecting articles (see abstract) and teaches that zinc oxide and titanium oxide (as in claim 4) particles having a size of 10-100 nm can provide UV protection ([0041]).  Hebrink does not disclose the amount of such particles needed to provide the UV protection but cites to Palmer which discloses that 0.1-30 wt% (overlapping claim 5) is a suitable amount for UV protection (col. 3, lines 45-55).  Thus, it would have been obvious to have used the zinc oxide and/or titanium oxide particles having a size of 10-100 nm at 0.1-30 wt% based on Hebrink and Palmer in order to provide UV protection as called for in modified Ge.
The particles from modified Ge based on Hebrink and Palmer are inherently white pigment particles because they are the same materials as in the present application (zinc oxide or titanium oxide) at overlapping sizes.
In addition and as an alternative to Taguchi, Kang, Hebrink and Palmer, Miyazaki is also directed to a white reflective film ([0123]) and teaches that the white particles used in such a reflective layer may be a combination of barium sulfate as in claim 1 at 21-60%wt (overlapping claim 1) and a size of 0.1-10 microns (overlapping claim 1) and also 1-40%wt (overlapping claim 5) of titanium oxide as in claim 4 having a size of 0.1-5 microns (overlapping claim 1) to 
The claimed MFR (of claims 1 and 18), optical reflectance, and gloss property is not explicitly disclosed in modified Ge, but modified Ge teaches an article that is substantially the same as in the present application and therefore will inherently have a MFR, optical reflectance, and gloss property within the claimed range.  That is, modified Ge teaches the same type of unpigmented PET substrate material with the same type of white coating on both sides that includes the same type and amount of resin (ALTUGLAS HT 121), the same type and amount of titanium dioxide particles (same material and overlapping size as explained above) and the same type and amount of diffusing agent (same material and overlapping size as explained above), as compared to the compositions shown in the present application as providing the claimed MFR, optical reflectance, and gloss property and therefore modified Ge teaches a composition that inherently has this same MFR, optical reflectance, and gloss property.  
Additionally Ge teaches a reflectance that overlaps the claimed range ([0047-0048]).
Modified Ge as set forth above discloses the claimed white reflecting film and suggests it may be useful with photovoltaic devices but does not disclose the claimed lighting device.  However, multiple references teach that white reflective films are known to be useful for lighting devices as well as for photovoltaic devices.  
First, Miyazaki (already discussed above) teaches a white reflective film and teaches that the reflective properties of such a film are beneficial for use as a reflector for a liquid crystal display as well as for a photovoltaic cell ([0123]).  Second, Tasaki also teaches that white reflective films may be used in various semiconductor optical devices like light emitting diodes for liquid crystal display backlights (as in claim 2) as well as solar cells (see abstract, [0001], [0002], [0010]).  Third, Park also teaches that white reflective films may be used in various semiconductor optical devices like light emitting diodes for liquid crystal display backlights as well as solar cells and also teaches that such lighting devices may be used in automobiles (see abstract, [0028], [0030], [0033]).  Thus, based on the above references, one having ordinary skill in the art would have found it obvious to have used white reflective films (like those in modified Ge) in all commercially viable markets, including solar cells, backlight for light emitting diodes in LCDs, and light emitting diodes for automobiles (as in claim 2) because the above references teach that the reflecting properties of the white reflective film are useful as the reflective films in all of these markets. 
The above arrangement (using the film as a reflector for a light source) would put the film “behind” the light source in order for the film to be able to reflect the light from the LED, as in claim 1.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (WO 2010/101811, citations made to U.S. 2011/0315189), in view of Taguchi et al. (U.S. 2011/0241048) in view of Kang et al. (WO 2012/157975, filed 05/17/12 with priority documents filed 05/17/11 and 05/16/12, see U.S. 2014/0090708 as English equivalent) in view of Hebrink et al. (U.S. 2009/0283133) in view of Palmer et al. (U.S. 5,504,134) in view of Miyazaki et al. (U.S. 2008/0311385), in view of Tasaki et al. (U.S. 2012/0138997) in view of Park et al. (U.S. 2014/0022787), as applied to claim 1 above, in view of Garcia et al. (U.S. 2008/0242786).
Regarding claim 11, Ge teaches all of the above subject matter but does not explicitly teach coextrusion.  However, Garcia is also directed to acrylic white compositions on a supporting substrate and teaches that coextrusion was a suitable method for combining the layers ([0033]).  Thus, it would have been obvious to one having ordinary skill in the art to have used coextrusion for the layers of modified Ge as taught by Garcia because Garcia teaches that this was a suitable method for combining the layers.  
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787